DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (hereinafter “Kim”), US Pub. No. 2014/0152642.
Regarding claim 1, Kim teaches a display device (fig. 2) comprising: a plurality of pixels (fig. 2, pixels 140); a plurality of scan lines extending in a row direction and connected to the plurality of pixels (fig. 2, Sn); a plurality of data lines extending in a column direction and connected to the plurality of pixels (fig. 2, Dm); a plurality of receiving lines extending in the column direction and connected to the plurality of pixels (fig. 2, Fm); and a compensation circuit portion connected to the plurality of receiving lines (fig. 2, sensing unit 170), wherein the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (see above), in view of Kim et al. (hereinafter “Kim II”), US Pub. No. 2019/0206299.
Regarding claim 8, Kim fails to explicitly teach wherein the compensation circuit portion comprises a lookup table including the plurality of line calibration factors corresponding to the plurality of receiving lines.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Kim to include the feature of Kim II. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased reliability and display clarity (Kim II, [0004]).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (see above), in view of Chang et al. (hereinafter “Chang”), US Pub. No. 2021/0090498.
Regarding claim 9, Kim fails to explicitly teach wherein the compensation circuit portion comprises a filter removing noise included in the calibration factor.
However, in the same field of endeavor, Chang teaches a display sensing circuit including a filter in the sensing circuit ([0039], filter 230).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Kim to include the feature included in Amirkhany. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased image quality (Amirkhany, [0003]).
Regarding claim 10, Chang teaches wherein the filter comprises a low-pass filter ([0039]).
Allowable Subject Matter
Claims 2-7 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
Claims 11 and 12 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests “a calibration factor generator connected to the plurality of sensing data generating circuits, generates average first sensing data by averaging the first sensing data for each receiving line, generates average second sensing data by averaging the second sensing data for each receiving line, and calculates a calibration factor which is a ratio of the average second sensing data to the average first sensing data for each receiving line.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KENNETH B LEE JR/Primary Examiner, Art Unit 2622